     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 1 of 9 Page ID #:208



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     GREGG E. MARMARO (Cal. Bar No. Pending)
4    Assistant United States Attorney
     General Crimes Section
5         1200 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-8500
7         Facsimile: (213) 894-0141
          E-mail:    gregg.marmaro@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               No. CR 19-472-JAK

13             Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                             FOR DEFENDANT IAN BRADLEY GALLAHER
14                   v.
                                             Hearing Date: May 20, 2021
15   IAN BRADLEY GALLAHER,                   Hearing Time: 8:30 a.m.
                                             Location:     Courtroom of the
16                                                         Hon. John A.
               Defendant.                                  Kronstadt
17

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the Acting United States Attorney and Assistant United
21   States Attorney Gregg E. Marmaro, hereby files its Sentencing
22   Position for defendant IAN BRADLEY GALLAHER.
23   //
24

25

26

27

28
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 2 of 9 Page ID #:209



1         This Sentencing Position is based upon the attached memorandum

2    of points and authorities, the Presentence Report (Dkt. 66 (“PSR”))

3    and sentencing recommendation letter (Dkt. 65 (“Sent. Rec. Ltr.”)),

4    filed by the United States Probation and Pretrial Service Office

5    (“USPO”) on April 15, 2021, the files and records in this case, and

6    such further evidence and argument as the Court may permit.

7

8    Dated: May 6, 2021                   Respectfully submitted,

9                                         TRACY L. WILKISON
                                          Acting United States Attorney
10
                                          BRANDON D. FOX
11                                        Assistant United States Attorney
                                          Chief, Criminal Division
12

13                                              /s/
                                          GREGG E. MARMARO
14                                        Assistant United States Attorney

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 3 of 9 Page ID #:210



1                      MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   INTRODUCTION

3         Before the Court for sentencing is defendant IAN BRADLEY

4    GALLAHER, who pleaded guilty to count one of the indictment: assault

5    on a person assisting federal officers and employees resulting in

6    bodily injury, in violation of 18 U.S.C. §§ 111(a)(1), (b).            (Dkt. 59

7    (“Plea Agreement”); Dkt. 64 (Entry of Guilty Plea).)          In a written

8    plea agreement, defendant admitted that on April 1, 2019, he forcibly

9    assaulted victim J.N., a Protective Security Officer (“PSO”)
10   assisting officers and employees of the United States Social Security
11   Administration (the “SSA”) in the Torrance, California field office.
12   (Plea Agreement at ¶ 9.)     The government agreed to recommend a four-
13   level downward variance at sentencing based on the factors set forth
14   18 U.S.C. § 3553(a), and to seek a sentence of imprisonment no higher
15   than the low-end of the applicable Sentencing Guidelines range, so
16   long as the offense level used by the Court to determine that range
17   is nine or higher.    (Id. at ¶¶ 3(e), (f)).
18        The USPO calculated a total adjusted offense level of 13 and a

19   Criminal History Category of III, resulting in a Guidelines range of

20   18-24 months’ imprisonment.      (PSR ¶ 27; PSR ¶ 35.)      The USPO

21   recommended a low-end sentence of 18 months’ imprisonment.           (Sent.

22   Rec. Ltr. 1, 4-5.)

23        The government agrees with the USPO’s calculations but

24   respectfully requests that the Court vary downward by four levels and

25   impose a sentence of eight months’ imprisonment.          The proposed

26   sentence would accord with the history and characteristics of the

27   defendant, specifically, defendant’s mental health challenges.            The

28   government also requests that the Court impose a three-year term of
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 4 of 9 Page ID #:211



1    supervised release on the terms and conditions recommended by the

2    USPO, with the added conditions that defendant abide by any

3    restraining and protective orders issued against him and that he not

4    contact the individuals listed in the government’s concurrently filed

5    under seal filing, and a $100 special assessment. 1

6    II.    OFFENSE CONDUCT

7           In the written plea agreement, defendant admitted that on April

8    2, 2019, he intentionally and forcibly assaulted victim J.N. while

9    J.N. was engaged in the performance of his official duties as a PSO
10   at the SSA Torrance field office, resulting in the infliction of
11   bodily injury to J.N.     (Plea Agreement ¶ 9; PSR ¶¶ 10-13.)
12   Specifically, as defendant was being escorted off of SSA property for
13   disruptive behavior, he directed racial slurs at victim J.N. and
14   other PSOs; then, as two PSOs attempted to detain him in handcuffs,
15   defendant grabbed and squeezed victim J.N.’s genitals, causing
16   significant physical pain.      (Id.)   During this entire episode,
17   defendant directed numerous racial slurs at the PSOs, and also twice

18   threatened to “put a round” in victim J.N.’s head.          (Id.; PSR ¶¶ 12-

19   13.)

20   III. SENTENCING GUIDELINES CALCULATIONS

21          A.   Offense Level

22          Starting with a base offense level of ten, the USPO added three

23   levels because the offense involved physical contact (as defendant

24   grabbed victim J.N.’s genitals and scraped another PSO’s wrist while

25   defendant resisted being detained), and two levels because the victim

26

27
            At the time of sentencing, the government also intends to
            1
28   dismiss the remaining count as against defendant, consistent with its
     obligations in the plea agreement. (Plea Agreement ¶ 3(c).)
                                        2
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 5 of 9 Page ID #:212



1    sustained bodily injury (victim J.N. sustained injury to his

2    genitals, and the other PSO sustained a wrist injury).           (PSR ¶ 18-20,

3    24); U.S.S.G. §§ 2A2.4(a), (b)(1), (b)(2).         After adjusting for

4    acceptance of responsibility, the USPO calculated a total offense

5    level of 13.   (PSR ¶ 27.)     The government agrees with the offense

6    level as calculated by the PSR, consistent with the stipulated

7    sentencing factors in the plea agreement.         (Plea Agreement ¶ 11.)

8         B.   Criminal History

9         The PSR calculated three criminal history points from two prior
10   felony convictions:
11        •    Vandalism (felony), in violation of California Penal Code
12   Section 594(a), on December 17, 2017, for which defendant was

13   sentenced to 36 months’ probation.         (PSR ¶ 31.)   Per the PSR,
14   defendant caused damage to a parking garage gate after he tried to
15   leave the garage without paying.       (Id.)
16        •    Stalking (felony), in violation of California Penal Code
17   Section 646.9(b), on January 22, 2019, for which he was sentenced to

18   five years’ probation and 364 days’ jail.         (PSR ¶ 32.)    Per the PSR,

19   defendant violated a restraining order by approaching the workplace

20   of his ex-wife.    (Id.)

21        The PSR also documents three arrests since 2016.           First, in

22   March 2016, defendant was arrested in Hawaii for harassment, which

23   was dismissed without prejudice.       (PSR ¶ 39.)    Second, defendant was

24   arrested for disorderly conduct in 2017.         (PSR ¶ 36.)    Third, in

25   February 2019, approximately two months before the charged conduct in

26   this case, defendant was arrested for Battery, in violation of

27   California Penal Code Section 242, in which he appears to have

28   engaged in similar conduct -- making derogatory statements towards

                                            3
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 6 of 9 Page ID #:213



1    the victim, engaging in combative behavior, and making physical

2    contact with the victim.     (PSR ¶ 37.)

3          The PSR added two points because he committed the instant

4    offense while under a criminal justice sentence, resulting in five

5    criminal history points, and placing defendant in Category III.               (PSR

6    ¶ 34-35.)    The government agrees with this calculation.

7          C.    Sentencing Guidelines Range

8          Based on an offense level of 13 and a Criminal History Category

9    of III, the applicable Guidelines range is 18-24 months’
10   imprisonment.    (PSR ¶ 85.)
11   IV.   GOVERNMENT’S SENTENCING POSITION
12         The government believes that a sentence of eight months’
13   imprisonment and three years of supervised release under stringent
14   terms and conditions is appropriate here.        The government’s
15   recommended sentence reflects a four-level downward variance from the
16   low end of the Guidelines range, based on the factors set forth in 18
17   U.S.C. § 3553(a).
18         A downward variance would account for the history and

19   characteristics of the defendant.       See 18 U.S.C. § 3553(a)(1).       As

20   the PSR documents, defendant served as a watercraft engineer for the

21   U.S. Army from 2013-2015.      (PSR ¶ 72.)    After defendant was honorably

22   discharged (and received multiple commendations), he returned to Los

23   Angeles and lived as a transient, experiencing homelessness and

24   housing instability.     (PSR ¶¶ 47, 49, 51, 71-75.)       Further, defendant

25   was deemed to suffer from 80% disability from the VA, and he appears

26   to have been suffering from mental health challenges at the time of

27   his offense in April 2019.      (PSR ¶¶ 56, 75.)     In August of 2019, a

28   judge in Los Angeles Superior Court deemed defendant to be mentally

                                            4
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 7 of 9 Page ID #:214



1    incompetent to stand trial on state stalking charges and transferred

2    him to a state hospital to restore his competency.          (Id.) 2   Further,

3    records from the Department of Veterans Affairs (“VA”), recounted in

4    the PSR, also reflect defendant’s history of mental health

5    challenges.    (PSR ¶ 57.)   While defendant was released on bond, he

6    received treatment from a psychiatrist at the West LA VA Medical

7    Center.    (Id.)   The psychiatrist, who saw defendant seven times since

8    January 2020, diagnosed defendant with schizotypal personality

9    traits, social anxiety disorder, and severe cannabis use disorder.
10   (Id.)    The psychiatrist explained that defendant’s use of cannabis
11   caused delusions and hallucinations and exacerbated his pre-existing

12   schizotypal personality disorder.       (Id.)   Per the psychiatrist,

13   defendant’s behavior also improved substantially while in treatment,

14   suggesting that if he continues to avoid marijuana and remain in

15   treatment, the hallucinations and delusions will not return.            (Id.)

16   Additionally, in October of 2020, defendant was admitted into a

17   hospital on a 5150 behavioral hold because he had threatened others

18   with a glass bottle.     (PSR ¶ 58.)    He was thereafter diagnosed with

19   schizophrenia, and the PSR, citing medical records, reflects that

20   defendant remains isolative, has grandiose delusions, believes he has

21   a high position in the music industry, continues to minimize his

22   symptoms, and was disheveled, argumentative, anxious, hyper-verbal,

23

24
          2 There has been no issue raised regarding defendant’s
25   competency in this case. Indeed, defendant has appeared numerous
     times before this Court, and the Court has found defendant to be in
26   full possession of his faculties. For example, at the Change of Plea
     Hearing, the Court found that defendant’s plea was “made freely,
27   intelligently and voluntarily, and with a full understanding of the
     nature of the charges, the consequences of the plea and of
28   defendant’s Constitutional rights.” (Dkt. 64 (Criminal Minutes).)
     The Court accepted the plea and ordered that it be entered. (Id.)
                                        5
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 8 of 9 Page ID #:215



1    and verbally threatening.      (PSR ¶ 59.)    The government’s proposed

2    sentence thus accounts for defendant’s documented history and

3    circumstances of mental health challenges.

4         Nevertheless, a sentence of eight months’ imprisonment is

5    necessary to effectuate the goals of sentencing, including the need

6    for the sentence to reflect the seriousness of the offense, provide

7    just punishment, and protect the public from defendant’s future

8    crimes.   Defendant forcibly assaulted victim J.N. and caused him

9    significant physical pain.      Defendant’s behavior that day was
10   verbally and physically abusive, including numerous racial epithets
11   directed at the PSOs.     The recommended sentence is also justified by
12   defendant’s recidivism -- as evidenced by his criminal history,
13   including for similar conduct underlying his conviction in this case
14   -- and by the need to deter him from committing similar crimes in the
15   future.   Indeed, during his supervision in this case, defendant
16   stalked two victims in the Los Angeles area, causing one of the
17   victims to file a restraining order against him, and he also
18   continued to harass another victim, who has an active restraining

19   order against him. 3

20        Finally, three years of supervised release is warranted.            During

21   supervision, as proposed by the USPO, defendant would participate in

22   mental health treatment, and he may be placed in a residential drug

23   treatment program.     See Sent. Rec. Ltr. at 2, 5-6.       The residential

24   program and treatment would provide defendant with needed medical

25   care and correctional treatment.       See 18 U.S.C. § 3553(a)(2)(D).         The

26

27
          3 For additional information regarding the victims, the
28   government respectfully directs the Court to its concurrently filed
     under seal filing.
                                        6
     Case 2:19-cr-00472-JAK Document 67 Filed 05/06/21 Page 9 of 9 Page ID #:216



1    government requests that this Court add, as a condition of his

2    supervised release, that defendant abide by any restraining and/or

3    protective orders issued against him by any federal, state, or local

4    jurisdiction.    As the USPO stated, defendant has a pattern of

5    aggressive or stalking behavior, and he has a history of violating

6    restraining orders against him.        (See Sent. Rec. Ltr. at 5; PSR ¶¶

7    32, 50.)   Adding this condition will allow this Court to protect the

8    public from defendant, should he continue to engage in such behavior.

9    Although Second Amended General Order 20-04, which sets forth
10   standard conditions of supervised release, requires defendant not to
11   commit another federal, state, or local crime (Condition No. 1), the
12   government’s proposed condition would avoid any uncertainty and would
13   make clear that defendant must abide by the restraining orders issued
14   against him.     The government also requests that the Court impose a
15   no-contact order for the individuals listed in the government’s under
16   seal filing. 4   In sum, stringent conditions of supervised release are

17   warranted here, given defendant’s behavior as discussed above, as

18   well as his conduct towards the victims.

19   V.   CONCLUSION

20        For the foregoing reasons, the government respectfully requests

21   that this Court sentence defendant to a term of eight month’s

22   imprisonment, a three-year period of supervised release on the terms

23   and conditions recommended by the USPO and the government’s proposed

24   additional conditions, and a $100 special assessment.

25

26

27
          4 The government’s understanding is that the USPO could enforce
28   such a condition with GPS monitoring for a period of time while
     defendant is on supervised release in this case.
                                        7
